Citation Nr: 1432897	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-34 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD), and denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in January 2011 only as to the denial of a TDIU.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

In an April 2013 correspondence, the Veteran's previous representative of record notified the RO that he was no longer representing the Veteran in his appeal.  In a May 2014 letter, the Board sought clarification from the Veteran in regard to his wishes for representation.  The Veteran was advised that if a response was not received within 30 days of the date of the letter, the Board would assume that he wished to represent himself.  A review of the record does not demonstrate that the Veteran responded to the May 2014 letter.  As such, the Veteran is self-represented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he cannot retain (maintain) substantially gainful employment due to his service-connected PTSD disability.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91. 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

In the present case, the Veteran has been granted service connection for PTSD, evaluated as 50 percent disabling.  As such, the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a).  Regardless, the Board must also consider entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b). 

In a December 2006 VA PTSD examination, the Veteran reported that he was unemployed and had to quit his job due to a right elbow disorder (not service-connected).  Thereafter, in his July 2010 claim for a TDIU, the Veteran stated that he was unemployed due to his service-connected PTSD disability.  See also November 2010 VA Form 21-8940.  Pursuant to his most recent July 2010 claims for a TDIU and an increased rating for PTSD, the Veteran was afforded VA medical examinations in November 2010 and November 2013.  The Board finds these examinations to be inadequate as to the issue of a TDIU.  

In this regard, the November 2010 VA examiner opined that an opinion as to the Veteran's ability to engage in and maintain substantially gainful employment could not be offered as the examination yielded unreliable and inconsistent results based on a structured and interview assessment used to detect malingering.  The November 2013 VA examiner provided no response in regard to the level of occupational impairment for the Veteran's PTSD disability.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, the Board finds that a remand is required to obtain an opinion regarding whether the Veteran's service-connected PTSD disability renders him unemployable.

Accordingly, the case is REMANDED for the following actions:
1.  Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  The Veteran need not be scheduled for an in-person examination unless such an examination is deemed necessary by the reviewing examiner. 

The examiner should provide an opinion as to the effect of the Veteran's service-connected PTSD disability on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations, in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD disability renders him unable to secure (obtain) substantially gainful employment? 

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD disability renders him unable to follow (maintain) substantially gainful employment?

If the opinion and/or supporting rationale cannot be provided without speculation or conjecture, the reviewer should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the reviewer concludes that there is insufficient information to provide an opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of pertinent medical knowledge have been exhausted regarding the effects of the Veteran's service-connected disability on his employability. 

2.  After undertaking any additional development deemed appropriate, adjudicate the claim for a TDIU in light of any additional evidence added to the record.  

(a)  If the Veteran is found to be unemployable pursuant to his service-connected disability, but continues to fail to meet the percentage requirements established at 38 C.F.R. § 4.16(a), his claim should be submitted to the Director, Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b) for extraschedular consideration.  

(b)  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



